08-5522-cv
        Oparaji v. Atlantic Container Line

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
     A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
     GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
     LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
     WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A PARTY
     CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.


 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 2 nd day of February, two thousand ten.
 5
 6      PRESENT:
 7                 PIERRE N. LEVAL,
 8                 RICHARD C. WESLEY,
 9                          Circuit Judges,
10                 JOHN GLEESON, *
11                          District Judge.
12
13
14      Maurice Oparaji,
15
16                 Plaintiff-Appellant,
17
18                 v.                                    08-5522-cv
19
20      Atlantic Container Line,
21
22                 Defendant-Cross-Claimant-Appellee,
23
24      Penbroke Marine Services, Inc.,
25
26               Defendant-Cross-Defendant-Appellee.
27      _____________________________________________


             *
             The Honorable John Gleeson, of the United States
        District Court for the Eastern District of New York, sitting
        by designation.
 1   APPEARING FOR APPELLANT:           M AURICE O PARAJI, pro se,
 2                                      Rosedale, NY.
 3
 4   APPEARING FOR APPELLEES:           P AUL M. K EANE (Joseph DeMay,
 5                                      Jr., of counsel)
 6                                      Cichanowicz, Callan, Keane,
 7                                      Vengrow & Textor, L.L.P.,
 8                                      New York, NY (for Atlantic
 9                                      Container Line);
10
11                                      G ARTH S. W OLFSON, Mahoney &
12                                      Keane, L.L.P., New York, NY
13                                      (for Penbroke Marine
14                                      Services).
15
16
17        Appeal from a judgment and order of the United States
18   District Court for the Southern District of New York (Lynch,
19   J.).
20
21        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,
22   AND DECREED that the judgment and order of the district
23   court are AFFIRMED.
24
25       Appellant Maurice Oparaji, pro se, appeals the grant of

26   the Appellees’ motions for summary judgment by the United

27   States District Court for the Southern District of New York

28   (Lynch, J.), dismissing his complaint alleging breach of

29   contract, defamation, and other state law claims, as well as

30   the district court’s denial of his motions for

31   reconsideration and vacatur under Federal Rule of Civil

32   Procedure 60(b).   We assume the parties’ familiarity with

33   the underlying facts, the procedural history of the case,

34   and the issues on appeal.



                                    2
1        As a preliminary matter, because Oparaji fails to

2    challenge on appeal the district court’s dismissal of his

3    claims apart from breach of contract, we deem those claims

4    abandoned.   See LoSacco v. City of Middletown, 71 F.3d 88,

5    92-93 (2d Cir. 1995).     Although we have jurisdiction to

6    review the district court’s order denying his two motions,

7    Oparaji has not raised any substantive arguments on appeal

8    with respect to those motions; we need not address the

9    district court’s order.     See id.

10       We review the grant of summary judgment de novo and

11   inquire whether the district court properly concluded that

12   there was no genuine issue as to any material fact and the

13   moving party was entitled to judgment as a matter of law.

14   See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

15   (2d Cir. 2003).   In determining whether there are genuine

16   issues of material fact, we are “required to resolve all

17   ambiguities and draw all permissible inferences in favor of

18   the party against whom summary judgment is sought.”     Terry

19   v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)(internal

20   quotation marks omitted).

21       Even construing, as we must, all the facts in Oparaji’s

22   favor, the district court properly granted the Appellees’


                                      3
1    motions for summary judgment.       We affirm the district

2    court’s judgment for substantially the same reasons as those

3    set forth in the court’s thorough and well-reasoned opinion.

4    We have considered Oparaji’s remaining claims and find them

5    to be without merit.

6        For the foregoing reasons, the judgment and order of the

 7   district court are hereby AFFIRMED.
 8
 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk
11

12




                                     4